Citation Nr: 0019935	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  94-25 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse






INTRODUCTION

The veteran served on active duty from May 1, 1984 to May 31, 
1992.

The current appeal arose from an August 1993 rating decision 
of the Department of Veterans Affairs (VA) Medical and 
Regional Office Center (M&ROC) in Fort Harrison, Montana.  
The M&ROC, in pertinent part, granted entitlement to service 
connection for asthma and for residuals of a right shoulder 
injury, each with assignment of 10 percent evaluations 
effective June 1, 1992.

In March 1996 the Board of Veterans' Appeals (Board) remanded 
the case to the M&ROC for further development and 
adjudicative action.

The veteran relocated and jurisdiction of her claims was 
assumed by the RO in Winston Salem, North Carolina, which in 
August 1996 reduced the evaluation for residuals of a right 
shoulder injury from 10 percent to noncompensable effective 
June 27, 1996, and affirmed the 10 percent evaluation for 
asthma.

In February 1997 the Board affirmed the noncompensable 
evaluation for residuals of a right shoulder injury, and 
remanded the claim of entitlement to an initial evaluation in 
excess of 10 percent for asthma to the RO for further 
development and adjudicative action.

The veteran relocated and jurisdiction of her claim was 
assumed by the RO in Fargo, North Dakota, which in June 1998, 
in pertinent part, affirmed the initial 10 percent evaluation 
for asthma.

In February 1999 the Board remanded the claim of entitlement 
to an initial evaluation in excess of 10 percent for asthma 
to the RO for further development and adjudicative action.

In March 2000 the RO affirmed the initial 10 percent 
evaluation for asthma.  The case has been returned to the 
Board for further appellate review.

REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Initially, the Board notes that the appellant's claim is 
found to be well grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  That is, she has presented a claim which is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's contentions concerning the severity of 
her asthma (that are within the competence of a lay party to 
report) are sufficient to conclude that the claim for an 
increased evaluation for that disability is well grounded.  
King v. Brown, 5 Vet. App. 19 (1993).

In the instant case, the appellant is technically not seeking 
an increased rating, since her appeal arises from the 
original assignment of a disability rating.  However, when a 
veteran is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board is not satisfied that as a result of the February 
1999 remand of the case to the RO for further development and 
adjudicative action, all relevant facts have been properly 
developed in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  


In this regard, the Board notes that in its February 1999 
remand of the case to the RO, it expressed interest in an 
emergency room visit by the appellant reported to have been 
made one week prior to an August 1997 examination conducted 
at a military medical facility identified as the 5th Medical 
Group/SGRF, Minot AFB, ND 58705.

In view of the fact that the veteran is reported to have been 
treated on an emergency basis for an asthmatic attack, the 
medical documentation referable to such attack may have an 
effect on the disability evaluation to be assigned to the 
appellant's asthma as she has appealed the initial evaluation 
granted for her disability and may be assigned "staged" 
evaluations depending upon the periods of time her asthma 
fluctuated in severity.  The Board's remand directives must 
be complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to her claim under 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999), the Board 
is deferring adjudication of the issue prepared and certified 
for appellate review pending a remand of the case to the RO 
for further development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard the RO should contact the 
veteran and request that she identify the 
names, addresses, and approximate dates 
of treatment of all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of her 
asthma.  

After obtaining any necessary 
authorization or medical releases, the RO 
should secure and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response the RO should 
secure all outstanding VA treatment 
records.

The Board reiterates it is seeking a 
record of emergency room treatment of the 
appellant in August 1997 for an asthmatic 
attack at the 5th Hospital Group/SGRF, 
Minot AFB, North Dakota 58705.

2.  Thereafter, the RO should review the 
claims file to ensure that the foregoing 
requested development has been 
accomplished.  In particular, the RO 
should ensure that the August 1997 record 
of emergency room treatment for an attack 
of asthma at the 5th Medical Group/SGRF 
at Minot AFB, North Dakota 58705 has been 
obtained and associated with the claims 
file.  If the foregoing requested 
development has not been completed, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  After undertaking any further 
indicated development, the RO should 
readjudicate the claim of entitlement to 
an initial evaluation in excess of 10 
percent for asthma to include 
documentation of the applicability of 
Fenderson, supra, referable to "staged" 
ratings, and 38 C.F.R. § 3.321(b)(1) 
(1999).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order. By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


